Exhibit CONFIDENTIAL TREATMENT REQUESTED.[*] Indicates that the confidential portion has been omitted from the filed exhibit and filed separately with the Securities and Exchange Commission. AMENDMENT FIVE TO UNDERGROUND COAL SALES AGREEMENT THIS AMENDMENT FIVE TO UNDERGROUND COAL SALES AGREEMENT (“Amendment Five”), by and between SAN JUAN COAL COMPANY, a Delaware corporation (referred to herein as “SJCC”) and PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, and TUCSON ELECTRIC POWER COMPANY, an Arizona corporation (collectively referred to herein as the “Utilities”) (with SJCC and Utilities herein sometimes collectively referred to as “Parties”), further amends that certain Underground Coal Sales Agreement, dated August 31, 2001, as amended (the “UG-CSA”), between SJCC and the Utilities. RECITALS WHEREAS, SJCC and the Utilities desire to implement the Capital True Up Adjustment as provided for in the UG-CSA and the Capital True Up Agreement, dated August 31, 2001 (“CTUA”); WHEREAS, SJCC and the Utilities desire to confirm and incorporate the values for Moriginal, NPVC, and NPVD that have been determined by the Parties as provided for in the UG-CSA and the CTUA; WHEREAS, SJCC and the Utilities desire to clarify the reimbursement rights and obligations of the Parties concerning certain costs SJCC incurs in connection with its performance under the UG-CSA, specifically including costs (including legal costs) to resolve actual or potential claims arising from oil and gas lease conflicts with SJCC’s rights under the Coal Leases that involve permitting and regulatory requirements and other matters arising from the oil and gas conflicts, and including costs SJCC incurs to collect, dispose, process, sell and otherwise manage gas from the point such gas is removed from the mine to mitigate its environmental impact considering the impact of alternative actions; WHEREAS, SJCC and the Utilities desire to allow District 300 to be extended to the south by including the District 300 extension area in the Coal Leases as defined in the UG-CSA, modifying the Joint Committee authority, and defining the terms for reimbursement of certain costs associated with the District 300 extension; WHEREAS, SJCC and the Utilities desire to update certain references in the UG-CSA in light of the termination of the Waste Disposal Agreement and the execution of the Coal
